Defendant’s pro se ineffective assistance of counsel claims are unreviewable on direct appeal because they primarily involve matters outside the record. On the existing record, to the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see People v Ford, 86 NY2d 397, 404 [1995]; see also Strickland v Washington, 466 US 668 [1984]). Defendant’s other pro se claims are without merit.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Andrias, Renwick, Freedman and ManzanetDaniels, JJ.